Prospectus supplement February 15, 2013 Putnam VT Absolute Return 500 Fund Prospectuses dated April 30, 2012 Putnam VT Global Asset Allocation Fund Prospectuses dated April 30, 2012 The sub-section Your fund's management in the section Fund summary or Fund summaries is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers James Fetch, Co-Head of Global Asset Allocation, portfolio manager of the fund since 2011 Robert Kea, Co-Head of Global Asset Allocation, portfolio manager of the fund since 2011 Joshua Kutin, Portfolio Manager, portfolio manager of the fund since 2012 Robert Schoen, Co-Head of Global Asset Allocation, portfolio manager of the fund since 2011 Jason Vaillancourt, Co-Head of Global Asset Allocation, portfolio manager of the fund since 2011 The table containing biographical information of the portfolio managers of Putnam VT Absolute Return 500 Fund and Putnam VT Global Asset Allocation Fund in the sub-section Portfolio managers in the section Who oversees and manages the funds? or Who oversees and manages the fund? is deleted in its entirety and replaced with the following disclosure: Portfolio managers Joined fund Employer Positions over past five years James Fetch 2011 Putnam Co-Head of Global Asset Management Allocation. Previously, 1994 – Present Portfolio Manager, Investment Strategist and Analyst. Robert Kea 2011 Putnam Co-Head of Global Asset Management Allocation. Previously, 1989 – Present Portfolio Manager. Joshua Kutin 2012 Putnam Portfolio Manager Management 1998 – Present Robert Schoen 2011 Putnam Co-Head of Global Asset Management Allocation. Previously, 1997 – Present Portfolio Manager. Jason Vaillancourt 2011 Putnam Co-Head of Global Asset Management Allocation. Previously, 1999 – Present Portfolio Manager, Investment Strategist PUTNAM INVESTMENTS 279946 2/13 -2-
